,<ST"B"\ FIRST COURT OF APPEALS
           •"& 301 Fannin Street
             /Houston, Texas 77002-2066                                                 U S POSTAGE » PITNEY BC
                                                                                                rAGE»        BOWES
v.                                                                                      day,
                                                                                     Frid         May
                                                                                                  Mai 08,   2015
                RE:       case &TA3iBOF>3iE*AS
                                     J
Style:                           LTY
                Manuel AlcosexlrOr               FOR
      v.        The State p^feAfisTP
                                                                                     ZIP 77002
                                                                                     02 W           $ 000.34°
                                                                                     0001372104MAY 08 2015
           Please be        advised      that   on this   date   the mandate was    issued    in the   above    cause.
You may obtain a copy of the Court's mandate and all related documents by visiting
the       Court's         website   at    www.lstcoa.courts.state.tx.us.        Pursuant     to    Texas    Government
Code, Sec. 51.204(b), all exhibits on file with the court, if any, will be destroyed
three years from this date.        As required by the Texa3 Government Code,        Sec.
51.204 (d) (e) , we are also notifying the trial court clerk that we will destroy all
records filed in respect to this case with the exception of indexes, original
opinions, minutes and general.court dockets, no earlier than six (6) year3 from the
date of the mandate in all          cases, twenty-five (25) years in criminal cases with
a sentence of twenty (20)                          or   less.


T.   C.    Case       S   2011CR5£u^»                                  ChristoDher A.    Prine.    Clerk of the Coui
                                    NT. XIE             7S7       DC    1               0005/20/15

                            Ac            NOT
                                                    RETURN TO
                                                  DELIVERABLE
                                                                            SENDER
                                                                            AS ADDRESSED
                                                     UNABLE        TO       F0RWARD

                                    3C:     77002206699                     *22S8-00837-09-00
            •
          <:                              ij.iiii-iiiii>i>i-iiii'i"i'!'iln«i|,M1iiii1il,lliiiiiiii,liiil
 .<Sr"'>s. FIRST CODRT OF APPEALS
          »/\ 301 Fannin Street
           ?Houston, Texas 77
 •••:,^.;.rx
                                 ftfSeBUSINESS                                          US POSTAGE»PITNEY BOWES
               re:        caseSTA^&OFoiiEXAS
Style:         Manuel AlcBBWJY I
               The State Pf<$fV&TI
                                                                                 iiiti 0001372104MAY 08 2015
          Please be advised that on this date the mandate was issued in                              the above cause.
You may obtain a copy of the Court's mandate and all related documents by visiting
the       Court's         website   at    www.lstcoa.courts.state.tx.us.           Pursuant     to   Texas    Government
Code, Sec. 51.204(b), all exhibits on file with the court, if any, will be destroyed
three years from this date. As                           required by the Texas Government Code. Sec.
51.204 (d) (e) , we are also notifying                    the trial court clerk that we will destroy all
records filed in respect to this                         case with the exception of indexes, original
opinions, minutes and general.court                      dockets, no earlier than six (6) years from the
date of the mandate in all
                        11 *>pl
                           m    cases, twenty-five (25) years                                in criminal      cases with
a sentence of twenty (20)/^£*s or less.
T.   C.    Case      It   2011CRPC*4^^                                ChristoDher A.      Prine.     Clerk of the Coui
                                    N I XI E            7S7        DC1                   0005/20/15
                                                    RETURN TO              SENDER
                                          NOT     DELIVERABLE              AS ADDRESSED
                                                    UNABLE TO              FORWARD
                                    3C:     77002206699                     *2288-00837-09-00
          <:
                                           ii'iiii'iiiiiii,i,iiii,i,,iii,iiii,ii,,tiiiniiiiii!iiiiiii'iiiii